Fourth Court of Appeals
                                San Antonio, Texas
                                      March 28, 2018

                                   No. 04-18-00066-CV

                         IN THE INTEREST OF K.R.S., ET AL.,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01563
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to April 16, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court